EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Franco Serafini on July 27, 2022.
The application has been amended as follows: 
In the specification:
p. 1, ln 5 insert FIELD OF THE INVENTION
p. 1 between lines 11 and 12 insert BACKGROUND OF THE INVENTION
P. 3 between lines 9 and 10 insert BRIEF SUMMARY OF THE INVENTION
p. 8 between lines 18 and 19 insert BRIEF DESCRIPTION OF THE DRAWINGS
p. 8 between lines 28 and 29 insert DETAILED DESCRIPTION OF THE INVENTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is the article entitled “Tactile Feedback for Endoscopic Surgery” by Fischer et al. Referring to Fig. 4, a mechanical system with an actuator for independently moving a pin is disclosed. Fischer does not teach a “resting area … defined by the thicknesses of at least part of the some upper edges … of the plate-shaped members”.  There is no teaching, suggestion or motivation to replace the pins with the claimed plate-shaped members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791